The Chiee-Justice
delivered the opinion of the court:
Action of assumpsit for a quantity of beer barrels had by appellants from respondents. Verdict and judgment for plaintiffs and defendants appealed.
The errors assigned are that the verdict was against evidence, against the weight of evidence and against the law.
The testimony of plaintiffs’ witnesses and the letters written by each of the defendants to plaintiffs-relating to the cause of action were sufficient to sustain the action.
Defendant Bohlen’s testimony contradicts that offered by plaintiffs in some material respects. The question of veracity was very properly left to the jury and they have-decided it. There is nothing to show that the verdict was-controlled by anything other than a proper consideration of the testimony. Eo other question arises upon the record.
The judgment is affirmed.